Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 20160027623).
As to claim 1, Ishihara discloses a gas flow system comprising:
One or more gas inlets fluidly coupled to a gas flow source (figure 2: gas supply 22 inlet; paragraph 17: supply of gas through 22);
One or more gas outlets (figure 2: gas flow gap [the outlet] G3);
A gas flow region, wherein the gas flow region is fluidly coupled to the inlets and outlets (figure 2: region 21 where gas enters from 22 and exits through G3);
A low pressure region, wherein the low pressure region is fluidly coupled to the one or more gas outlets (figure 2: region 34 connected to region 21 through gap G2; paragraph 19: region 34 lower pressure);
A high pressure region fluidly coupled to the gas flow region via a gap between a first and second plates (figure 2: region 31 connected to region 21 via gaps between shield 105 [functional equivalent of a plate, plate 1] and shield 104b [functional equivalent of a plate, plate 2]; paragraph 19: region 31 high pressure than region 34);
The first plate separates the gas flow region from the high pressure region (figure 2: shield 105 between region 21 and region 31).

As to claim 2, Ishihara discloses the gap is formed between a bottom end of the first plate and a top surface of the second plate and the second plate separates the high pressure and low pressure regions (figure 2: showing gap between and below shield 105 [plate 1] and above shield 104b [plate 2] connecting region 21 [gas flow region] to region 31 [high pressure region], with shield 104b separating region 31 from region 34 [low pressure region]).
	As to claim 3, Ishihara discloses the gas source coupled to the gas flow region via the inlet (figure 2: inlet at 22 from gas source [paragraph 15: gas supply to inlet 22] to region 21) and a vacuum pump fluidly coupled to the low pressure region (figure 1: exhaust apparatus 
	As to claim 5, Ishihara discloses argon (paragraph 3, paragraph 18).
	As to claim 7, Ishihara discloses an aperture in the second plate, the second plate being a panel separating the high pressure region from low pressure region and fluidly couples the two region via the aperture (figure 2: shield 104b [plate 2] with unlabeled opening [aperture] corresponding in size to target 110 [paragraph 15], the shield 104b between regions 31 [high pressure] and 34 [low pressure] with the opening fluidly coupling the two regions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, as applied to claim 3 above, and further in view of Tanaka (US 6296747).
As to claim 4, Ishihara discloses a gas supply and exhaust system for a sputter deposition apparatus designed to obtain a pressure differential between two regions (figure 1; abstract; paragraph 19) but is silent as to specific controls for the gas supply or exhaust.
Tanaka discloses a gas supply system for a sputtering apparatus in which a gas source and inlets and outlets are connected to regions separated by shields and apertures (figure 1; abstract).  Tanaka also discloses knowledge in the art of controlling the pressure in the system as desired by use of control systems and mass flow controllers for the gas source (col 2 lines 11-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include controllers, as disclosed by Tanaka, in the system of Ishihara, because this allows for pressure control for sputter deposition (Tanaka at col 2 lines 11-26).
As to claim 6, Ishihara discloses a gas source including argon for a sputter deposition apparatus, but is silent as to nitrogen.
Tanaka discloses the sputter deposition system includes both argon and nitrogen gas sources to form both metal and metal nitride layers as part of a barrier structure (col 3 lines 4-14; figure 3: sources 40 and 82).
.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Abarra (US 20140141624).
As to claim 8, Ishihara discloses a processing system comprising:
One or more gas inlets fluidly coupled to a gas flow source (figure 2: gas supply 22 inlet; paragraph 17: supply of gas through 22);
One or more gas outlets (figure 2: gas flow gap [the outlet] G3);
A gas flow region, wherein the gas flow region is fluidly coupled to the inlets and outlets (figure 2: region 21 where gas enters from 22 and exits through G3);
A low pressure region, wherein the low pressure region is fluidly coupled to the one or more gas outlets (figure 2: region 34 connected to region 21 through gap G2; paragraph 19: region 34 lower pressure);
A high pressure region fluidly coupled to the gas flow region via a gap between a first and second plates (figure 2: region 31 connected to region 21 via gaps between shield 105 [functional equivalent of a plate, plate 1] and shield 104b [functional equivalent of a plate, plate 2]; paragraph 19: region 31 high pressure than region 34);
The first plate separates the gas flow region from the high pressure region (figure 2: shield 105 between region 21 and region 31);
A substrate support in the low pressure region (figure 1: substrate S on support 103 in region 34).

Ishihara, while disclosing a sputter deposition system for a substrate on a support in the low pressure region, is silent as to movement of the support.
Abarra discloses a sputter deposition system in which a gas inlet is located in a region above a shield and a substrate is in a region below the shield with a vacuum pump exhaust (abstract; figure 7: gas inlet 124, shield 340, substrate 150 and exhaust pump 123).  Abarra also discloses knowledge in the art of moving a substrate by a movable support along a path to obtain uniform films with good quality (abstract; figure 7: movable support 153 along path ‘x’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable support, as disclosed by Abarra, in the system of Ishihara because the movement allows for uniform, good quality film deposition (Abarra at abstract).
As to claim 9, Ishihara discloses a vacuum pump fluidly coupled to the low pressure region (figure 1: exhaust apparatus 102, a device exhausting a gas from a vacuum region [paragraphs 2-4, paragraph 19] by definition being a vacuum pump).
As to claim 12, Ishihara discloses the gap is formed between a bottom end of the first plate and a top surface of the second plate and the second plate separates the high pressure and low pressure regions (figure 2: showing gap between and below shield 105 [plate 1] and 
As to claim 13, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Abarra, as discussed above, discloses a substrate support movable throughout the chamber (figure 7: showing substrate support 151 and location 151’ on opposing ends of the chamber.  Therefore, Abarra is capable of locating the substrate support throughout the chamber.  Additionally, because the substrate support is located well below the gas inlet region (in both Abarra and Ishikara), it would not physically cover any inlets (or gap passages in Ishikara) during its movement by the mechanism of Abarra.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Abarra, as applied to claim 9 above, and further in view of Tanaka (US 6296747).
As to claim 10, Ishihara discloses a gas supply and exhaust system for a sputter deposition apparatus designed to obtain a pressure differential between two regions (figure 1; abstract; paragraph 19) but is silent as to specific controls for the gas supply or exhaust.
Tanaka discloses a gas supply system for a sputtering apparatus in which a gas source and inlets and outlets are connected to regions separated by shields and apertures (figure 1; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include controllers, as disclosed by Tanaka, in the system of Ishihara and Abarra, because this allows for pressure control for sputter deposition (Tanaka at col 2 lines 11-26).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Abarra, as applied to claim 8 above, and further in view of Tepman (US 6296747).
As to claim 11, Abarra discloses the moveable support structure comprises a robot arm (figure 1; paragraph 40) but is silent as to further details of the movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use devices to create and impart the motion required by Abarra, including motors and actuators, because these are required to move the robotic arm non-manually.
	Ishihara and Abarra are silent as to ring and halo structures on the support.
	Tepman discloses a sputtering apparatus and moving substrate support (abstract) in which the support has multiple ring structures surrounding the substrate (figure 2: rings 56 and 58 surrounding substrate 38, outer ‘ring’ functional equivalent of a ‘halo’ structure).   Tepman discloses the rings prevent deposition of material outside desired areas (abstract; figures 3-4; col 7 lines 55-63).
.

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Abarra and Tepman.
As to claim 14, Ishihara discloses a processing chamber comprising:
A gas flow source (figure 2: source 22);
One or more gas inlets coupled to source (figure 2: showing inlet at 22 to region 21);
One or more gas outlets (figure 2: gap g3 from region 21 outward);
A gas flow region coupled to the inlets and outlets (figure 2: region 21);
A low pressure region fluidly coupled to the outlet (figure 2: region 34 connected to outlet G3 through gap G2);
A high pressure region coupled to the gas flow region through a gap (figure 2: region 21 coupled to region 31 through gap G1);
A substrate support (figure 1: substrate S on support);
A top panel having an aperture and separating the high pressure region from low pressure region, the aperture fluidly coupling the two regions (figure 2: shield 104b [top panel] separating region 31 and 34, unlabeled aperture in shield 104b);
The gap formed between the top panel and a side plate separating the gas flow region from the high pressure region (figure 2: showing glow path gap G1 between bottom of shield 105 [side plate] and shield 104b, shield 105 separating region 21 from 31);
Chamber walls and bottom (figure 1: showing chamber 100 with walls and bottom);
An interior volume bound by panel, walls and bottom, the substrate support in the interior volume, the interior volume containing the low pressure region (figure 1: showing low pressure region 34 inside volume defined by walls, bottom and shield 104b).

Ishihara, while disclosing a sputter deposition system for a substrate on a support in the low pressure region, is silent as to movement of the support.
Abarra discloses a sputter deposition system in which a gas inlet is located in a region above a shield and a substrate is in a region below the shield with a vacuum pump exhaust (abstract; figure 7: gas inlet 124, shield 340, substrate 150 and exhaust pump 123).  Abarra also discloses knowledge in the art of moving a substrate by a movable support along a path to obtain uniform films with good quality (abstract; figure 7: movable support 153 along path ‘x’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable support, as disclosed by Abarra, in the system of Ishihara because the movement allows for uniform, good quality film deposition (Abarra at abstract).


Ishihara and Abarra are silent as to ring and halo structures on the support.
	Tepman discloses a sputtering apparatus and moving substrate support (abstract) in which the support has multiple ring structures surrounding the substrate (figure 2: rings 56 and 58 surrounding substrate 38, outer ‘ring’ functional equivalent of a ‘halo’ structure).   Tepman discloses the rings prevent deposition of material outside desired areas (abstract; figures 3-4; col 7 lines 55-63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple rings, as disclosed by Tepman, in the system of Ishihara and Abarra, because this allows for control over deposition zones (Tepman at abstract; col 7 lines 55-63).
As to claim 15, Ishihara discloses the gap formed between a bottom of the top panel and a top surface of the side plate (figure 2: showing glow path gap G1 between bottom of shield 105 [side plate] and shield 104b).
	As to claim 16, Ishihara discloses the gas source coupled to the gas flow region via the inlet (figure 2: inlet at 22 from gas source [paragraph 15: gas supply to inlet 22] to region 21) and a vacuum pump fluidly coupled to the low pressure region (figure 1: exhaust apparatus 
As to claim 18, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Abarra, as discussed above, discloses a substrate support movable throughout the chamber (figure 7: showing substrate support 151 and location 151’ on opposing ends of the chamber.  Therefore, Abarra is capable of locating the substrate support throughout the chamber.  Additionally, because the substrate support is located well below the gas inlet region (in both Abarra and Ishikara), it would not physically cover any inlets (or gap passages in Ishikara) during its movement by the mechanism of Abarra.
	As to claim 19, Abarra discloses linear movement (abstract; figure 1: movement along ‘x’).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Abarra and Tepman, as applied to claim 14 above, and further in view of Tanaka (US 6296747).
As to claim 17, Ishihara discloses a gas supply and exhaust system for a sputter deposition apparatus designed to obtain a pressure differential between two regions (figure 1; abstract; paragraph 19) but is silent as to specific controls for the gas supply or exhaust.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include controllers, as disclosed by Tanaka, in the system of Ishihara, Abarra and Tepman, because this allows for pressure control for sputter deposition (Tanaka at col 2 lines 11-26).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While pressure gauges are known in the art for measuring internal pressures, none of the prior art teaches nor suggests an elbow path with flow pipe fluidly connected to the high pressure region as required.

Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794